UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMay 3, 2013 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-7898 LOWE'S COMPANIES,INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-0578072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 Lowe's Blvd., Mooresville, NC (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (704) 758-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo Indicate the number of shares outstanding of each of theissuer's classes of common stock, as of the latest practicable date. CLASS OUTSTANDING AT MAY 31, 2013 Common Stock, $.50 par value LOWE’S COMPANIES, INC. - TABLE OF CONTENTS - PART I - Financial Information Page No. Item 1. Financial Statements Consolidated Balance Sheets – May 3, 2013 (Unaudited), May 4, 2012 (Unaudited) and February 1, 2013 3 Consolidated Statements of Current and Retained Earnings (Unaudited) - Three months ended May 3, 2013 and May 4, 2012 4 Consolidated Statements of Comprehensive Income (Unaudited) – Three months ended May 3, 2013 and May 4, 2012 4 Consolidated Statements of Cash Flows (Unaudited) – Three months ended May 3, 2013 and May 4, 2012 5 Notes to Consolidated Financial Statements (Unaudited) 6-11 Report of Independent Registered Public Accounting Firm 12 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13-20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 20 Item 4. Controls and Procedures 20 PART II - Other Information Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21-22 Item 5. Other Information 22 Item 6. Exhibits 23-24 Signature 25 Table of Contents Part I - FINANCIAL INFORMATION Item 1.Financial Statements Lowe's Companies, Inc. Consolidated Balance Sheets In Millions, Except Par Value Data (Unaudited) (Unaudited) May 3, 2013 May 4, 2012 February 1, 2013 Assets Current assets: Cash and cash equivalents $ $ $ Short-term investments Merchandise inventory - net Deferred income taxes - net Other current assets Total current assets Property, less accumulated depreciation Long-term investments Other assets Total assets $ $ $ Liabilities and shareholders' equity Current liabilities: Current maturities of long-term debt $ 47 $ $ 47 Accounts payable Accrued compensation and employee benefits Deferred revenue Other current liabilities Total current liabilities Long-term debt, excluding current maturities Deferred income taxes - net Deferred revenue - extended protection plans Other liabilities Total liabilities Shareholders' equity: Preferred stock - $5 par value, none issued - - - Common stock - $.50 par value; Shares issued and outstanding May 3, 2013 May 4, 2012 February 1, 2013 Capital in excess of par value 38 - 26 Retained earnings Accumulated other comprehensive income 52 52 52 Total shareholders' equity Total liabilities and shareholders' equity $ $ $ See accompanying notes to the consolidated financial statements (unaudited). 3 Table of Contents Lowe's Companies, Inc. Consolidated Statements of Current and Retained Earnings (Unaudited) In Millions, Except Per Share and Percentage Data Three Months Ended May 3, 2013 May 4, 2012 Current Earnings Amount Percent Amount Percent Net sales $ $ Cost of sales Gross margin Expenses: Selling, general and administrative Depreciation Interest - net Total expenses Pre-tax earnings Income tax provision Net earnings $ $ Weighted average common shares outstanding - basic Basic earnings per common share $ $ Weighted average common shares outstanding - diluted Diluted earnings per common share $ $ Cash dividends per share $ $ Retained Earnings Balance at beginning of period $ $ Net earnings Cash dividends ) ) Share repurchases ) ) Balance at end of period $ $ Lowe's Companies, Inc. Consolidated Statements of Comprehensive Income (Unaudited) In Millions, Except Percentage Data Three Months Ended May 3, 2013 May 4, 2012 Amount Percent Amount Percent Net earnings $ $ Foreign currency translation adjustments - net of tax - - 6 Net unrealized investment gains - net of tax - Other comprehensive income - - 6 Comprehensive income $ $ See accompanying notes to the consolidated financial statements (unaudited). 4 Table of Contents Lowe's Companies, Inc. Consolidated Statements of Cash Flows (Unaudited) In Millions Three Months Ended May 3, 2013 May 4, 2012 Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Deferred income taxes ) ) Loss on property and other assets - net 5 19 Loss on equity method investments 15 15 Share-based payment expense 18 25 Changes in operating assets and liabilities: Merchandise inventory - net ) ) Other operating assets (5 ) ) Accounts payable Other operating liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of investments ) ) Proceeds from sale/maturity of investments 89 Capital expenditures ) ) Contributions to equity method investments - net ) ) Proceeds from sale of property and other long-term assets 6 29 Other - net (5 ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from issuance of long-term debt - Repayment of long-term debt ) ) Proceeds from issuance of common stock under share-based payment plans 40 53 Cash dividend payments ) ) Repurchase of common stock ) ) Other - net 5 (4 ) Net cash (used in) provided by financing activities ) 60 Effect of exchange rate changes on cash 1 1 Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the consolidated financial statements (unaudited). 5 Table of Contents Lowe's Companies, Inc. Notes to Consolidated Financial Statements (Unaudited) Note 1: Basis of Presentation - The accompanying consolidated financial statements (unaudited) and notes to the consolidated financial statements (unaudited) are presented in accordance with the rules and regulations of the Securities and Exchange Commission and do not include all the disclosures normally required in annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America.The consolidated financial statements (unaudited), in the opinion of management, contain all adjustments necessary to present fairly the financial position as of May 3, 2013, and May 4, 2012, and the results of operations, comprehensive income and cash flows for the three months ended May 3, 2013, and May 4, 2012. These interim consolidated financial statements (unaudited) should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Lowe's Companies, Inc. (the Company) Annual Report on Form 10-K for the fiscal year ended February 1, 2013 (the Annual Report).The financial results for the interim periods may not be indicative of the financial results for the entire fiscal year. Note 2: Fair Value Measurements - Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The authoritative guidance for fair value measurements establishes a three-level hierarchy, which encourages an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The three levels of the hierarchy are defined as follows: · Level 1 - inputs to the valuation techniques that are quoted prices in active markets for identical assets or liabilities · Level 2 - inputs to the valuation techniques that are other than quoted prices but are observable for the assets or liabilities, either directly or indirectly · Level 3 - inputs to the valuation techniques that are unobservable for the assets or liabilities Assets and Liabilities that are Measured at Fair Value on a Recurring Basis The following tables present the Company’s financial assets measured at fair value on a recurring basis as of May 3, 2013, May 4, 2012, and February 1, 2013, classified by fair value hierarchy: 6 Fair Value Measurements at Reporting Date Using (In millions) May 3, 2013 Level 1 Level 2 Level 3 Available-for-sale securities: Municipal obligations $ 52 $ - $ 52 $ - Money market funds 51 51 - - Municipal floating rate obligations 15 - 15 - Total short-term investments $ $ 51 $ 67 $ - Available-for-sale securities: Municipal floating rate obligations $ $ - $ $ - Municipal obligations 41 - 41 - Total long-term investments $ $ - $ $ - Fair Value Measurements at Reporting Date Using (In millions) May 4, 2012 Level 1 Level 2 Level 3 Available-for-sale securities: Municipal obligations $ 58 $ - $ 58 $ - Money market funds 33 33 - - Municipal floating rate obligations 35 - 35 - Other 8 8 - - Trading securities: Mutual funds 27 27 - - Total short-term investments $ $ 68 $ 93 $ - Available-for-sale securities: Municipal floating rate obligations $ $ - $ $ - Municipal obligations 89 - 89 - Total long-term investments $ $ - $ $ - Fair Value Measurements at Reporting Date Using (In millions) February 1, 2013 Level 1 Level 2 Level 3 Available-for-sale securities: Municipal obligations $ 56 $ - $ 56 $ - Money market funds 49 49 - - Municipal floating rate obligations 14 - 14 - Other 6 - 6 - Total short-term investments $ $ 49 $ 76 $ - Available-for-sale securities: Municipal floating rate obligations $ $ - $ $ - Municipal obligations 41 - 41 - Total long-term investments $ $ - $ $ - When available, quoted prices were used to determine fair value.When quoted prices in active markets were available, investments were classified within Level 1 of the fair value hierarchy.When quoted prices in active markets were not available, fair values were determined using pricing models, and the inputs to those pricing models were based on observable market inputs.The inputs to the pricing models were typically benchmark yields, reported trades, broker-dealer quotes, issuer spreads and benchmark securities, among others. 7 Assets and Liabilities that are Measured at Fair Value on a Nonrecurring Basis During the three months ended May 3, 2013 and May 4, 2012, the Company had no significant measurements of assets and liabilities at fair value on a non-recurring basis subsequent to their initial recognition. Fair Value of Financial Instruments The Company’s financial instruments not measured at fair value on a recurring basis include cash and cash equivalents, accounts receivable, accounts payable, accrued liabilities and long-term debt and are reflected in the financial statements at cost.With the exception of long-term debt, cost approximates fair value for these items due to their short-term nature.The fair values of the Company’s unsecured notes classified as Level 1 were estimated using quoted market prices.The fair values of the Company’s mortgage notes classified as Level 2 were estimated using discounted cash flow analyses, based on the future cash outflows associated with these arrangements and discounted using the applicable risk-free borrowing rate. Carrying amounts and the related estimated fair value of the Company’s long-term debt, excluding capitalized lease obligations, are as follows: May 3, 2013 May 4, 2012 Carrying Fair Carrying Fair (In millions) Amount Value Amount Value Unsecured notes (Level 1) $ Mortgage notes (Level 2) 18 22 20 24 Long-term debt (excluding capitalized lease obligations) $ Note 3: Restricted Investment Balances - Short-term and long-term investments include restricted balances pledged as collateral primarily for the Company’s extended protection plan program.Restricted balances included in short-term investments were $116 million at May 3, 2013, $109 million at May 4, 2012, and $123 million at February 1, 2013.Restricted balances included in long-term investments were $265 million at May 3, 2013, $292 million at May 4, 2012, and $263 million at February 1, 2013. Note 4: Property - Property is shown net of accumulated depreciation of $13.4 billion at May 3, 2013, $12.7 billion at May 4, 2012, and $13.2 billion at February 1, 2013. Note 5: Extended Protection Plans - The Company sells separately-priced extended protection plan contracts under a Lowe’s-branded program for which the Company is ultimately self-insured.The Company recognizes revenue from extended protection plan sales on a straight-line basis over the respective contract term.Extended protection plan contract terms primarily range from one to four years from the date of purchase or the end of the manufacturer’s warranty, as applicable.Changes in deferred revenue for extended protection plan contracts are summarized as follows: Three Months Ended (In millions) May 3, 2013 May 4, 2012 Deferred revenue - extended protection plans, beginning of period $ $ Additions to deferred revenue 70 66 Deferred revenue recognized ) ) Deferred revenue - extended protection plans, end of period $ $ Incremental direct acquisition costs associated with the sale of extended protection plans are also deferred and recognized as expense on a straight-line basis over the respective contract term.Deferred costs associated with extended protection plan contracts were $83 million at May 3, 2013, $133 million at May 4, 2012, and $95 million at February 1, 2013.The Company’s extended protection plan deferred costs are included in other assets (noncurrent) on the consolidated balance 8 sheets.All other costs, such as costs of services performed under the contract, general and administrative expenses and advertising expenses are expensed as incurred. The liability for extended protection plan claims incurred is included in other current liabilities on the consolidated balance sheets.Changes in the liability for extended protection plan claims are summarized as follows: Three Months Ended (In millions) May 3, 2013 May 4, 2012 Liability for extended protection plan claims, beginning of period $
